EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eunhee Park on 11/24/2021.
Please amend the following claims:
1.  (Currently Amended) A system comprising:
at least one hardware processor;
a memory device coupled with the at least one hardware processor;
a content chunker operable to execute on the at least one hardware processor and operable to partition digital content stored on the memory device into a sequence of logical content modules;
the at least one hardware processor utilizing quality scores for the logical content modules along a plurality of quality dimensions, to tag a quality score associated with a quality dimension to a content module in the sequence of logical content modules;
an instrumented content access platform coupled with a set of sensors and operable to execute on the at least one hardware processor, the instrumented content access platform operable to allow a user to access the digital content, the instrumented content access platform operable to capture raw events generated from user interaction with the instrumented content access platform in accessing the digital content, the instrumented content access platform operable to detect via at least one of the set of sensors user actions on the digital content, the user actions including at least a rewind action on a user interface;
a pattern detector and summarizer operable to execute on the at least one hardware processor, and further operable to detect and summarize raw event patterns for the logical content modules over a plurality of users, into a set of dynamic states representing potential user experience and performance;
a diagnosis module operable to execute on the at least one hardware processor, and further operable to correlate the quality dimensions of the logical content modules and associated quality scores with the dynamic states, and
given a dynamic state of a user consuming a content module, the diagnosis module further operable at run-time to infer, responsive to finding that the dynamic state does not correlate to at least one of the quality scores associated with the content module, a correlation 
wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, the at least one hardware processor is operable to prioritize content quality issue as being low.

	8.  (Currently Amended) A computer-implemented method, comprising:
partitioning digital content stored on a memory device into a sequence of logical content modules;
utilizing quality scores for the logical content modules along a plurality of quality dimensions, to tag a quality score associated with a quality dimension to a content module in the sequence of logical content modules;
capturing raw events generated from user interaction with an instrumented content access platform in accessing the digital content, wherein at least one sensor device detects user actions on the digital content during the user interaction, the user actions including at least a rewind action on a user interface;
detecting and transforming raw event patterns for the logical content modules over a plurality of users, into a set of dynamic states representing potential user experience and performance;
correlating the quality dimensions of the logical content modules and associated quality scores with the dynamic states; and
given a dynamic state of a user consuming a content module and responsive to finding that the dynamic state does not correlate to at least one of the quality scores associated with the content module, automatically inferring at run-time by a processor, a correlation of the dynamic state to a quality score associated with a pre-requisite content module occurring prior to the content module in the sequence of logical content modules,
wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, prioritizing content quality issue as being low.

14.  (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to:

utilize quality scores for the logical content modules along a plurality of quality dimensions, to tag a quality score associated with a quality dimension to a content module in the sequence of logical content modules;
capture raw events generated from user interaction with an instrumented content access platform in accessing the digital content, wherein at least one sensor device detects user actions on the digital content during the user interaction, the user actions including at least a rewind action on a user interface;
detect and transform raw event patterns for the logical content modules over a plurality of users, into a set of dynamic states representing potential user experience and performance;
correlate the quality dimensions of the logical content modules and associated quality scores with the dynamic states; and
given a dynamic state of a user consuming a content module and responsive to finding that the dynamic state does not correlate to at least one of the quality scores associated with the content module, automatically infer at run-time by a processor, a correlation of the dynamic state to a quality score associated with a pre-requisite content module occurring prior to the content module in the sequence of logical content modules,
wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, the device is further caused to prioritize content quality issue as being low.
Allowable Subject Matter
Claims 1-6 and 8-19 are as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: 
The current claim amendments remedy the deficiencies noted in the previous Office Action. The filed Terminal Disclaimer obviates the Double Patenting rejection. Through the incorporation of tracking specific user interactions with a user interface via sensors, including tracking rewinding actions, the claims sufficiently integrate any use of the judicial exception into a practical application under MPEP §2106.05(b). The claims now require specific user interface sensors for tracking user interface specific interactions that have no readily appreciable human analog. For at least these reasons, the rejection under §101 is withdrawn.
As a result of the particular requirement of prioritizing content quality issues as being low based on determining that the quality scores associated with the content module are indicative of a problem, but the dynamic sate of the content module is not indicative of a problem in the claimed arrangement, the instant claims recite a novel digital content evaluation system/method. The feature of “wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, prioritizing content quality issue as being low” is not disclosed or taught in the prior art of record.
Specifically, the nearest prior art of record is found to be the combination of Shrubsole et al. (US Pub. 2015/0170538 A1) with Zaslavsky et al. (US Pub. 2015/0242978 A1). Shrubsole discloses a content evaluation system wherein dynamic states and quality states are assessed. Zaslavsky et al. discloses a content evaluation system for prioritizing content correction. This combination, however, is silent on the provided feature of “wherein responsive to determining that the quality scores associated with the content module are indicative of a problem, but the dynamic state of the content module is not indicative of a problem, prioritizing content quality issue as being low”.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/             Primary Examiner, Art Unit 3715